Citation Nr: 9931066	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-41 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1968 and from March 1969 to December 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying the veteran an increased 
evaluation, in excess of 10 percent for his service-connected 
bilateral pes planus.  During the pendency of this appeal, 
the disability evaluation for the veteran's pes planus has 
been increased by the RO from 10 percent to 30 percent 
disabling.

This case was previously before the Board and in October 1996 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.  The record on appeal raises claims of 
service connection for obesity and a total disability rating 
for compensation purposes based on individual 
unemployability.  These claims are not intertwined with the 
current issue on appeal, and are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by marked pronation and extreme plantar 
tenderness, but without spasm of the tendo achillis on 
manipulation, without callosities, and with some improvement 
by shoe inserts.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 5276 (1999).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was treated for 
symptomatic bilateral pes planus in service with longitudinal 
arch limitations on weight-bearing and persistent pain.  He 
was air-evacuated from Vietnam in 1970 for complaints 
referable to his pes planus and hospitalized at a Naval 
Hospital in Chelsea, Massachusetts, for bed-rest to relieve 
symptoms.  Otherwise, no treatment was necessary and the 
veteran was discharged from hospitalization in August 1970 
with a finding that his bilateral foot condition rendered him 
unfit for service.

Service connection for bilateral pes planus was established 
by an RO rating action in April 1973 and the disorder was 
rated 10 percent disabling.  The rating was subsequently 
increased to 30 percent in 1982 and then reduced to 10 
percent in 1986.  As noted above, the rating was increased to 
30 percent, effective in June 1993 (date of claim), during 
the pendency of this appeal.

Private treatment records submitted in connection with the 
veteran's current claim show that the veteran was 
hospitalized at the Carney Hospital in Boston for problems 
with shortness of breath and dizziness associated with chest 
discomfort.  These records contain no reference to the 
veteran's service-connected pes planus.

VA outpatient treatment records compiled between January 1989 
and October 1993 and received in December 1993 document 
treatment provided to the veteran by the VA podiatry clinic 
in August 1992 and thereafter for complaints of painful feet.  
Clinical findings were primarily limited to the observation 
that the veteran had elongated and dystrophic nails requiring 
debridement.  The veteran's problems with his nails were 
attributed to onychauxis.

On VA foot examination in January 1994, the veteran 
complained of painful feet.  On examination he was found to 
have diminished Achilles tendon reflexes bilaterally, edema 
of the lower extremities and dry skin, especially of the 
heels.  There were no calluses or hyperkeratoses.  The 
veteran was found to have difficulty standing without 
assistance.  He was unable to attain a squatting position or 
rise from a squatting position.  He was unable to stand on 
the outer or inner edges of the feet.  He was able to rise on 
the toes and heels with difficulty.  The veteran was noted to 
be 5 feet 9 1/2 inches and to weigh 352 pounds.  Upon gait 
analysis, he was noted to have a genu valgum with left 
shoulder tilt.  He walked with a limp and used a cane in the 
right hand.  There was a decrease of the medial longitudinal 
arch with pes planus bilaterally.  Power was also decreased 
but equal.  Pain was elicited upon palpation of the plantar 
fascia.  Pes planus, edema of the lower extremity, plantar 
fasciitis and dry skin of the heels were the diagnoses.

At a personal hearing on appeal in June 1994, the veteran 
testified that insoles provided by VA had not helped his feet 
and that he continues to have bilateral foot discomfort.  He 
further stated that he takes Naprosyn for foot pain and that 
his feet cramp with prolonged standing and/or walking.

VA outpatient treatment records received in December 1996 
show continued evaluation and treatment provided to the 
veteran at a VA podiatry clinic for onychauxis as well as 
complaints of painful feet and flat feet.

On VA examination in September 1997, the veteran complained 
that his heels hurt and that his big toes have cramping and 
numbness.  The veteran informed his examiner that he was 
unemployed and on his feet less than four hours a day.  On 
physical examination pedal pulses were palpable.  Capillary 
filling time was within normal limits.  There was edema of 
the lower extremities and an absence of hair growth.  
Babinski reflexes were negative.  There was an absence of 
sharp sensation and decreased vibratory sensation.  Pain was 
elicited upon palpation of the plantar fascia and heels.  
There were decreased longitudinal arches.  The veteran was 
able to stand but unable to squat, rise from a squatting 
position, rise on the toes and heels and inner and outer 
parts of the feet.  The veteran was noted to use a cane for 
ambulation and have an antalgic gait.  He had bunions and pes 
planus deformities.

On his most recent VA examination, in February 1999, it was 
noted that the veteran last worked in 1973 due to a 
combination of pain in both feet, shortness of breath and 
hypertension.  It was also noted that since 1983 he has used 
a cane due primarily to foot pain but also pain in the legs, 
knees, hips/buttocks.  The veteran stated that his walking 
ability was extremely limited and that he experiences pain 
and swelling in both feet when he walks for one block.  It 
was noted that the veteran leaned heavily on his cane when he 
walks and that he was grossly overweight.  The examination of 
his feet revealed Grade III pes planus bilaterally with 
marked pronation.  There was extreme tenderness of the 
plantar surfaces of both feet but no marked displacement or 
severe spasm of the Achilles tendons on manipulation.  
Manipulation of his ankles caused some pain but primarily 
anterior to the ankle and not in the region of the Achilles 
tendon.  The examiner noted the veteran's statement that arch 
supports do give him some relief.  He further noted that this 
was so although the veteran was wearing sneakers and that 
arch supports are notoriously ineffective in soft-sole shoes.  
The examiner added that there was no other foot pathology 
identified and opined that the veteran's current 
symptomatology was due to his service-connected pes planus.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim, which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim in seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from the diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The rating schedule provides that pes planus (flatfoot), 
which is "pronounced," with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and not improved by orthopedic shoes or 
appliances, warrants a rating of 50 percent (bilateral) or 30 
percent (unilateral); "severe," with objective evidence of 
marked deformity, pain on manipulation and use, indication of 
swelling on use, and characteristic callosities, warrants a 
rating of 30 percent (bilateral) or 20 percent 
(unilateral);" moderate," with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis and 
pain on manipulation and use of the feet, warrants a rating 
of 10 percent (bilateral or unilateral); "mild," with 
symptoms relieved by built-up shoe or arch support, warrants 
a rating of zero percent.  38 C.F.R. Part 4, Diagnostic Code 
5276.

The findings reported on the February 1999 VA examination do 
not demonstrate that the nature and severity of the veteran's 
disability meet the criteria for a 50 percent evaluation 
under Diagnostic Code 5276.  While the veteran has extreme 
tenderness of the plantar surfaces of the feet and marked 
pronation, he does not have marked inward displacement or 
severe spasm of the tendo achillis on manipulation.  Further, 
the veteran has reported on this examination that his 
bilateral foot disorder was improved, albeit partially, by 
arch supports.

The Board notes that the veteran's present 30 percent 
disability rating includes consideration of pain accentuated 
on manipulation and use.  The veteran's complaints of greater 
pain or dysfunction are not supported by adequate pathology.  
Furthermore, outpatient treatment records on file suggest 
that the veteran's treatment requirements are largely for 
diabetic foot care rather than care for his flatfoot 
condition.

In any event, the disability picture presented does not 
nearly approximate the criteria for a 50 percent rating.  
Consequently, an increased evaluation for his service-
connected bilateral pes planus is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant and does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

An increased evaluation for bilateral pes planus is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

